     Case 1:20-cv-00522-NONE-JLT Document 15 Filed 05/05/20 Page 1 of 4



 1    MARGO A. RAISON, COUNTY COUNSEL
      By: Andrew C. Thomson, Chief Deputy (SBN 149057)
 2    Kathleen Rivera, Deputy (SBN 211606 )
 3    Phillip T. Jenkins, Deputy (SBN 309523)
      Kern County Administrative Center
 4    1115 Truxtun Avenue, Fourth Floor
      Bakersfield, CA 93301
 5    Telephone 661-868-3800
 6
      Attorneys for Defendants County
 7    of Kern, Donny Youngblood
      Joshua Nicholson
 8
 9                               UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11    APOTHIO, LLC,                 )                Case No.: 1:20-CV-00522-NONE-JLT
                                    )
12                    Plaintiffs,   )                JOINT STIPULATION EXTENDING
13                                  )                TIME TO RESPOND TO COMPLAINT
      v.                            )                AND [PROPOSED] ORDER
14                                  )                (Doc. 14)
      KERN COUNTY; KERN COUNTY      )
15    SHERIFF’S OFFICE; CALIFORNIA  )
16    DEPARTMENT OF FISH AND        )
      WILDLIFE; DONNY YOUNGBLOOD; )
17    JOSHUA NICHOLSON; CHARLTON H. )
      BONHAM; JOHN DOES #1 THROUGH )
18    #10, UNKNOWN AGENTS OF THE    )
19    KERN COUNTY SHERIFF’S OFFICE; )
      JOHN DOES #11 THROUGH #20,    )
20    UNKNOWN AGENTS OF THE         )
      CALIFORNIA FISH AND WILDLIFE  )
21    DEPARTMENT,                   )
22                                  )
                      Defendants.   )
23                                  )
24
                                          JOINT STIPULATION
25
             COME NOW the parties to this action jointly, through their respective attorneys of
26
      record, and stipulate as follows:
27
28

                                                    1
      ____________________________________________________________________________________________
      STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT – Case No 1-20-cv-00522 NONE JLT
     Case 1:20-cv-00522-NONE-JLT Document 15 Filed 05/05/20 Page 2 of 4



 1           1.        Plaintiff Apothio LLC filed a complaint in the United States District Court,
 2    Eastern District of California on April 10, 2020;
 3           2.        The California Department of Fish and Wildlife and Charlton H. Bonham were
 4    served with the Summons and Complaint on April 14, 2020. Accordingly, their responsive
 5    pleading is due on or before May 6, 2020.
 6           3.        Kern County, the Kern County Sheriff’s Office, Sheriff Donny Youngblood
 7    and Joshua Nicholson were served with the Summons and Complaint on April 28, 2020.
 8    Accordingly, their responsive pleading is due on or before May 19, 2020.
 9           4.        All Defendants have requested that Plaintiff grant a reasonable extension of
10    time in which to file their respective responsive pleadings, given the current situation caused
11    by the coronavirus pandemic, so that all defendants’ first responsive pleadings will be due on
12    the same date.
13           5.        Plaintiff has agreed to extend the date for the all Defendants’ first responsive
14    pleading to June 12, 2020.
15           6.        NOW THEREFORE, IT IS STIPULATED AND AGREED, by and between
16    Plaintiff and Defendants, that all Defendants’ first responsive pleading shall be due on June
17    12, 2020.
18           7.        The parties further stipulate that plaintiff Apothio will have until July 12, 2020
19    to respond, if necessary, to the filing of defendants' responsive pleadings.
20           ///
21           ///
22           ///
23           ///
24           ///
25           ///

26           ///
27           ///
28

                                                    2
      ____________________________________________________________________________________________
      STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT – Case No 1-20-cv-00522 NONE JLT
     Case 1:20-cv-00522-NONE-JLT Document 15 Filed 05/05/20 Page 3 of 4



 1           SO STIPULATED.
 2    Dated: May 4, 2020                  MARGO A. RAISON, COUNTY COUNSEL
 3
 4                                        By:    /s/Andrew C. Thomson
 5                                               Andrew C. Thomson, Chief Deputy
                                                 Kathleen Rivera, Deputy
 6                                               Phillip T. Jenkins, Deputy
                                                 Attorneys for Defendants County
 7                                               of Kern, Kern County Sheriff’s Department,
 8                                               Donny Youngblood and
                                                 Joshua Nicholson
 9
      Dated: May 4, 2020                  XAVIER BECERRA
10
                                          Attorney General of the State of California
11
                                          Bruce McGagin
12                                        Supervising Deputy Attorney General
13
                                          By:    /s/Kelly Smith
14
                                                 Kelly Smith
15                                               Deputy Attorney General
                                                 Attorneys for Defendants CALIFORNIA
16                                               DEPARTMENT OF FISH AND WILDLIFE
17                                               and CHARLTON H. BONHAM

18
      Dated: May 4, 2020                  ROCHE CYRULNIK FREEDMAN LLP
19
                                          By: /S/ Katherine Eskovitz
20
                                                Katherine Eskovitz
21                                              Attorney for the Plaintiff

22
             As the filer of this document, I, Andrew Thomson, attest that all counsel have
23
      authorized me to attach their electronic signature to this document on May 4, 2020.
24
25
26           ///
             ///
27
             ///
28

                                                    3
      ____________________________________________________________________________________________
      STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT – Case No 1-20-cv-00522 NONE JLT
     Case 1:20-cv-00522-NONE-JLT Document 15 Filed 05/05/20 Page 4 of 4



 1                                                [PROPOSED] ORDER
 2             Based upon the stipulation of the parties, the Court ORDERS:
 3             1.       The defendants SHALL respond to the complaint no later than June 12, 20201.
 4
 5    IT IS SO ORDERED.

 6        Dated:       May 4, 2020                                           /s/ Jennifer L. Thurston
 7                                                                  UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26    1
        The parties also stipulated that the plaintiff would have until July 12, 2020 “to respond, if necessary, to the filing
      of defendants' responsive pleadings.” (Doc. 14 at 2). Presumably, the parties are anticipating that the defendants
27    will file a motion under Rule 12. Nevertheless, any request to modify a briefing schedule must be made at the
      relevant time, which is when such a motion is filed and only if the party can demonstrate good cause for the
28    additional time. Thus, this stipulation on this point is DENIED.

                                                    4
      ____________________________________________________________________________________________
      STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT – Case No 1-20-cv-00522 NONE JLT
